Title: James Madison to G. and C. Carvell, 12 January 1827
From: Madison, James
To: Carvell, G. and C.


                        
                            
                                Gentlemen
                            
                            
                                
                                    Montpr.
                                
                                Jany. 12. 1827.
                            
                        
                        I have recd. with the last No. of the U.S. Review &c an account for $5. which I inclose, returning
                            the rect. for your signature.
                        Finding that my advanced stage of life disqualifies me from giving a due attention to such
                            publications, I must request of you, as I am doing in other cases, that my name be discontinued on the list to which the
                            Review is sent. Be pleased to accept at the same time my friendly respects, and my good wishes for the success of your
                            co-operation in the cause of American Literature.
                        
                            
                                J. M.
                            
                        
                    